— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered March 24, 1983, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of stolen property in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not deprived of a fair trial by the opening remarks of counsel which, at worst, hinted that he had committed the uncharged crime of possession of a stolen vehicle at the time of his arrest. These comments were made in good faith as there existed support for them which would have been admissible as necessary background facts to establish a reason for the defendant’s arrest and the search which yielded the fruits of the charged crimes (see, e.g., People v Montanez, 41 NY2d 53; People v Carswell, 105 AD2d 844). Furthermore, any possible error was cured by the court’s remarks both prior to the openings and in its charge. Thompson, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.